Fourth Court of Appeals
                                  San Antonio, Texas
                                          May 2, 2017

                                     No. 04-17-00213-CR

                                      John Jerry GARZA,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 527018
                      Honorable Wayne A. Christian, Judge Presiding


                                        ORDER
       The trial court imposed appellant’s sentence on January 31, 2017. Appellant’s notice of
appeal was due thirty days after the trial court’s signed its judgment, or on March 2, 2017.
Appellant’s notice of appeal states the defendant filed his notice of appeal on March 10, 2017. A
timely notice of appeal is necessary to invoke this court’s jurisdiction. Taylor v. State, 424
S.W.3d 39, 43 (Tex. Crim. App. 2014). We therefore order John Jerry Garza to file, by May 22,
2017, a response showing cause why this case should not be dismissed for want of jurisdiction.
All deadlines in this matter are suspended until further order of the court.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court